Title: [Diary entry: 12 July 1788]
From: Washington, George
To: 

Saturday 12th. Thermometer at 78 in the Morning—86 at Noon And 85 at Night. Morning calm & clear—So. Westerly Wind thereafter. Visited the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole. At the first—Four Cradlers were cutting Wheat in No. 6 and binding it—but after cutting that which stood tolerably well would go to French’s. At French’s—all hands (Plow drivers included) were getting up the Barley. At Dogue Run. The Cradlers about 10 Oclock would have finished cutting down the Barley & would go into the ripest Oats. All the other hands (except two at the Plows) were securing the Barley. At Muddy hole. About Eleven Oclock, both Barley & Rye would be in Shock that had been cut down when the five Acres of Barley in the experimental ground would be next cut down. To a late Breakfast Mr. & Mrs. Robt. Morris, their two Sons & Daughter and Mr. Gouvr. Morris came.